EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with Kyle Coleman (Reg. No. 66,257) on 5 August 2022.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A modular building system, comprising:
a plurality of modular building units preassembled and transported assembled to a building site for constructing a building therefrom 
a floor and a ceiling interconnected by opposing side walls and opposing end walls, which together define a habitable interior;
a plurality of floor trusses disposed within the floor;
a plurality of ceiling trusses disposed within the ceiling;
a plurality of wall studs disposed within the opposing side walls and opposing end walls;
opposing top rim joists attached to opposing ends of the plurality of ceiling trusses;
opposing bottom rim joists attached to opposing ends of the plurality of floor trusses;
a side wall reinforcing structure with members comprising:
opposing top chords attached to the opposing top rim joists;
opposing bottom chords attached to the opposing bottom rim joists; and
at least one or more diagonal reinforcing members attached between the top chord and bottom chord of at least one of the opposing side walls wherein a number of the at least one or more diagonal reinforcing members is determined by at least a floor number the preassembled modular building unit is placed on at the building site; and
at least one or more vertical reinforcing members attached between the top chord, bottom chord and diagonal reinforcing member of at least one of the opposing side walls wherein a number of the at least one or more vertical reinforcing members is determined by at least a floor number the preassembled modular building unit is placed on at the building site;
wherein at least one or more of the side wall reinforcing structure members comprise metal members, and wherein the at least one or more diagonal reinforcing members is intermittently disposed between the opposing end walls along at least one of the opposing side walls.

Claims 2 – 15 (preamble): after “The modular building”, delete the word “unit” and replace with --system--.

Claims 16 – 20:  (canceled). 

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a modular building system having the combination of structural elements set forth in the independent claim, the structural cooperative relationships of elements set forth in the independent claim and the structural configuration capable of performing the functions set forth in the independent claim.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635